Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 3, 2019

                                      No. 04-18-00810-CR

                                   Dorothy Jackson HAYNES,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2226
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Appellant’s pro se brief was originally due to be filed on December 27, 2018. Neither the
brief nor a motion for extension of time to file the brief has been filed. Appellant is therefore
ORDERED to respond to this court in writing within ten (10) days of the date of this order. The
response should state a reasonable explanation for failing to timely file the brief and demonstrate
the steps being taken to remedy the deficiency. If appellant fails to file an adequate response
within ten (10) days, this appeal will be abated to the trial court for an abandonment hearing.
TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court